DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to preliminary amendment filed August 5, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claim 1 and has newly added claims 2-17.  
The claims are essentially the same as the claims in co-pending application 15/146,296 and according to the election in the co-pending application, the claims of the instant application is being examined in light of the election of Figure 23, made August 30, 2017 in co-pending application.  
Claims 1-17 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The specification fails to teach how to use the same spatial light modulator to encode the first and second spatially separated light beams with different image data as set forth in claim 9.  
The specification fails to teach a workable example concerning the “mask” adjacent to the plurality of light-guiding optical elements, as recited in claims 10-11 and “optical element” adjacent to the plurality of light guide optical elements, as recited in claim 12, that may modify the shape of the pupil formed by each of the plurality of encoded light beams.  The specification therefore is not enabling the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Simmonds (PN. 8,965,152) in view of the patent issued to Yi et al (7,180,837).
Simmonds teaches an image system that is comprised of a light source (92, Figure 5) configured to produce a plurality of spatially separated light beams, wherein the light beams are image bearing or image providing light beams (please see column 2, line 6), which serves as the plurality of encoded light beams, an injection optical system including waveguide, (214 with gratings 224R, 224G and 224B, Figure 9), configured to receive the plurality of encode light beams and modify the plurality of encoded light beams such that respective pupils formed by each of the plurality of the encoded light beams exiting from the injection optical system are spatially separated from each other and a plurality of light-guiding optical elements or channels (216, Figure 9 as shown in Figures 3-4 and 6-8 with three channels 48, 50 and 52), each having an in-coupling grating (232R, 232G and 232B), wherein the plurality of light-guiding optical elements (48, 50 and 52, Figures 3-4 and 6-8), are arranged such that each of the plurality of encoded light beams (226R, 226G and 226 B) encounters a respective in-coupling grating of the one of the plurality of light-guiding optical element such that each of the plurality of encoded light beams propagates by substantially total internal reflection through one of the plurality of light guiding optical element or channels (48, 50 and 52).  
This reference has met all the limitations.  This reference teaches that the plurality of spatially separated light beams are image bearing or image providing.  This reference however does not teach explicitly that the image information is encoded to the plurality of spatially separated light beams by a spatial light modulator.  It is commonly known in the art that spatial light modulator may be used to encode light beam to make the light beam image-encoded light Yi et al, wherein Yi et al teaches that a plurality of spatially separated light beams from the light sources (LD1, LD2 and LD3, Figure 6), wherein a spatial light modulator (40) is being used to encode each of the plurality of spatially separated light beams with image data to provide the plurality of encoded light beams.  It would then have been obvious to one skilled in the art to apply the teachings of Yi et al to use a spatial light modulator to encode the plurality of spatially separated light beams to make them image-encoded spatially separated light beams.  
With regard to claims 2 and 3, Simmonds teaches that the each of the plurality of spatially separated light beams differs from other beams of the plurality of spatially separated light beams in at least one light property such as color or wavelength, (red, green and blue, Figure 5).   
With regard to claims 4 and 5, Yi et al teaches that the light source may comprises a plurality of sub-light sources, (LD1, LD2 and LD3, Figure 6) may be used to generate light beams of different wavelengths, (please see column 3, lines  10-12, column 5, lines 25-30).  With regard to claim 5, the plurality of sub-light sources spatially separated from each other, (please see Figure 6).  
With regard to claim 6, Simmonds teaches that the light source is a unitary light source (92, Figure 5) configured to produce the plurality of spatially separated light beams.  
With regard to claim 8, Simmonds in light of Yi et al, teach that the respective in-coupling gratings (232R, 232G and 232B, Figure 9 of Simmonds, relating to Figure 6 of Yi et al is at the location of “D”) is rotated around an optical axis relative to the spatial light modulator (40, Figure 6 of Yi et al).  
waveguide (214, Figure 9) with grating elements (224R, 224G and 224B) that is adjacent to the plurality of light guide elements or channels, (216, with 48, 50 and 52 separated light guide elements).  It is known in the art that the diffraction properties of the diffraction grating are capable of expanding the light beams, which therefore implicitly has the function of shaping pupils and modify the size of the pupils formed by the plurality of spatially separated light beams.  
With regard to claim 13, the injection optical system may have an eccentric cross-section along an optical path of the imaging system.  
With regard to claim 14, Simmonds teaches that the in-coupling grating is configured such that each of the plurality of encoded light beams encounters the respective in-coupling grating only once, (please see Figure 9).  
With regard to claim 17, Simmonds teaches that the light source and the injection optical system are configured such that each of the respective pupils formed by each of the plurality of encoded light beams exiting from the injection optical system are characterized by one of the plurality of sizes, wherein the sizes are arbitrarily set.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Yi et al as applied to claim 1 above, and further in view of the US patent application publication by Ellinger et al (US 2009/0190095 A1).
The image system taught by Simmonds in combination with the teachings of Yi et al as described in claim 1 above has met all the limitations of the claim. 
Ellinger et al teaches a display apparatus wherein a second plurality of spatially separated light beams may be provided, (please see Figure 11A), wherein the spatial light modulator comprises a second portion (such as 21 or 22) is being used to encode the second spatially separated light beams with second image data for the benefit of allowing different images be displayed for the image system.  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Yi et al as applied to claim 1 above, and further in view of the US patent issued Lin et al (PN. 7,719,767).
The image system taught by Simmonds in combination with the teachings of Yi et al as described in claim 1 above has met all the limitations of the claim. 
With regard to claims 15-16, these references do not teach explicitly to include a film having prism pattern disposed thereon to serve as pupil expander to increase the numerical aperture of the light source.  Lin et al in the same field of endeavor teaches a film with grating or prism pattern formed thereon that would serve as a beam expander due to the splitting/diffraction properties of the prism pattern or grating pattern, (please see Figures 1 and 3).  It would then have been obvious to one skilled in the art to apply the teachings of Lin et al to utilize a film with prism pattern as pupil expander to expand the light beam size.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40-56 of copending Application No. 15/146,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an imaging system that is comprised of a plurality of spatially separated light beams, a spatial light modulator for encoding the plurality of spatially separated light beams, an injection optical system, and a plurality of light-guiding optical elements each of the encoded light beams encounters a respective in-coupling grating of one of the plurality of light-guiding optical elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Tabata (PN. 5,742,262) discloses that grating is capable of expanding pupil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872